
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.34


OPTION AGREEMENT

        THIS OPTION AGREEMENT (the "Option Agreement") is entered into as of
October 8, 2002, 2002, between ENDEAVOR NORTH, LLC, a Nevada limited-liability
company (the "Grantor") and ARCHON CORPORATION, a Nevada corporation (the
"Grantee") with reference to the following facts:

        A.    The Grantor holds the entire Class A membership interest in
Duke's—Sparks, LLC, a Nevada limited-liability company (the "Borrower").

        B.    The Grantee has agreed to make a subordinated loan to the Borrower
in the aggregate principal amount of $1,100,000 (the "Subordinated Loan"), on
the terms and conditions set forth in that certain Subordinated Loan Agreement
dated as of October 8, 2002 (the "Subordinated Loan Agreement").

        C.    One of the conditions to the obligation of the Grantee to make the
Subordinated Loan pursuant to the Subordinated Loan Agreement is the grant by
the Grantor of the option provided for herein.

        NOW, THEREFORE, in consideration of the above facts and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Grantor and the Grantee hereby agree as follows:

        1.    Grant of Option.    The Grantor hereby grants to the Grantee an
option (the "Option"), exercisable during the period commencing on the date of
the first advance under the Subordinated Loan and ending upon payment in full of
the Subordinated Loan (the "Option Period"), to purchase units of membership
interest in the Grantor equal in the aggregate to a 70% membership interest,
subject to adjustment as provided in Section 2 hereof (such units, as the same
may be adjusted, being herein called the "Optioned Units") on the following
terms and conditions:

        a.    The exercise price for the Optioned Units shall be $100.

        b.    Grantee shall exercise the Option by transmitting to Grantor, at
the address set forth in Section 6 hereof, a written notice of exercise,
together with a check for the exercise price, on or before the last day of the
Option Period.

        c.    The issuance to Grantee of the Optioned Units shall be deemed to
be effective as of the date of transmittal of the notice of exercise; and

        d.    The Optioned Units to be issued and delivered on exercise of the
Option will be issued in the name of, and delivered to, the Grantee, and the
Grantee will become a Member of the Grantor on the terms and subject to the
conditions of the Grantor's Operating Agreement.

        2.    Adjustment of Optioned Units.    If the original maximum principal
amount of the Subordinated Loan is reduced to $450,000 or less prior to the
first advance thereunder, then the aggregate number of Optioned Units shall be
adjusted to equal a 30% rather than 70% membership interest in the Grantor.

        3.    Representations and Warranties of the Grantor.    The Grantor
represents and warrants to the Grantee, now and as of the transfer of the
Optioned Units, as follows:

        a.    The Grantor is a Nevada limited-liability company duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has full power and authority to make, execute and deliver, and perform its
obligations under this Option Agreement.

        b.    The execution, delivery and performance of this Option Agreement
and the consummation of the transactions contemplated hereby (i) have been duly
authorized by all requisite action on the part of the Grantor; (ii) do not and
will not result in the breach of any of

--------------------------------------------------------------------------------




the terms or conditions of, or constitute a default under the operating
agreement of the Grantor; (iii) do not and will not result in the breach of any
of the terms or conditions of, or constitute a default under, or permit the
acceleration of the Grantor's obligations under, any contract, agreement, lease,
commitment, indenture, mortgage, note, security agreement, bond, license, lien
or other instrument or obligation to which the Grantor is now a party or by
which any of its assets may be bound or affected; (iv) do not and will not
violate any law, statute, ordinance, rule or regulation of any administrative
agency or governmental body binding on the Grantor, or any decision or finding
of any arbitration panel binding upon the Grantor, or any assets of the Grantor,
or any other order, writ, judgment, injunction, decree, determination, or award
presently in effect; or (v) do not require the consent, authorization or
approval of any third person or administrative agency or governmental agency to
which the Grantor is subject and which has not been heretofore obtained.

        4.    Representations and Warranties of the Grantee.    The Grantee
hereby represents and warrants, now and as of the date of transfer of the
Optioned Units, to the Grantor as follows:

        a.    The Grantee is acquiring the Optioned Units for its own account,
for investment purposes only and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act of 1933 (the "Act") and applicable state securities laws;

        b.    The Grantee understands that (1) the Grantor has been recently
formed and has no meaningful history with the result that an investment in the
Grantor is highly speculative, (2) the offer and sale of the Optioned Units have
not been registered under the Act or any state securities laws in reliance upon
an exemption from the registration requirements of the Act and state securities
laws which relate to the representations of the Grantee herein, (3) the Grantee
must bear the economic risk of such investment indefinitely unless a subsequent
disposition thereof is registered under the Act and applicable state securities
laws or is exempt therefrom, and (4) investment in and transfer of the Optioned
Units is further subject to the Nevada Gaming Control Act and the regulations
promulgated thereunder (collectively, the "Nevada Act") and to licensing and
regulatory control of the Nevada gaming authorities. The grantee further
understands that such exemptions under the Act and such state securities laws
depend upon, among other things, the bona fide nature of the investment intent
of the Investor expressed herein.

        c.    The Grantee understands and agrees that the Grantee will sell or
otherwise transfer its interest in the Grantor or any portion thereof only in
accordance with the provisions of the Act, pursuant to registration under the
Act or pursuant to an available exemption from registration thereunder and
otherwise in a manner which does not violate the securities laws of any state of
the United States or the Nevada Act. The Grantee understands that the Grantor is
under no obligation to register any equity interest in the Grantor on behalf of
the Grantee or to assist the Grantee in complying with any exemption from
registration under the Act or under any other applicable securities laws. The
Grantee also understands that sales or transfers of Optioned Units are further
restricted by the provisions of the Grantor's Operating Agreement and the
securities laws of the states of the United States and the Nevada Act.

        d.    The Grantee has knowledge, skill and experience in financial,
business and investment matters relating to an investment of this type and is
capable of evaluating the merits and risks of such investment and protecting the
Grantee's interest in connection with the acquisition of the Optioned Units. The
Grantee understands that the acquisition of the Optioned Units is a speculative
investment and involves substantial risks that the Grantee could lose its entire
investment in the Optioned Units.

2

--------------------------------------------------------------------------------




        5.    Additional Documentation.    The Grantor and Grantee will execute,
deliver, acknowledge and file any and all further documents and provide any and
all further information reasonably necessary or appropriate in connection with
the transactions contemplated by this Agreement.

        6.    Notices.    Any notice, request, demand, statement, authorization,
approval or consent made hereunder shall be in writing and shall be sent by
Federal Express, or other reputable nationally recognized overnight courier
service, or by postage prepaid registered or certified mail, return receipt
requested, and shall be deemed given when received or refused (as indicated on
the receipt) and addressed as follows:

If to Endeavor North:

Endeavor North, LLC
1324 Victorian Avenue
Sparks, Nevada 89431
Attention: Mr. Ray Brown, Manager
Facsimile: (775) 331-1109

With a copy to:

Allison, MacKenzie, Hartman, Soumbeniotis & Russell, Ltd.
401 North Division Street
Carson City, Nevada 89703
Attention: James R. Cavilia, Esq.
Facsimile: (775) 882-7918

If to Lender:

Archon Corporation
3993 Howard Hughes Parkway, Suite 630
Las Vegas, Nevada 89109
Attention: Mr. Charles Sandefur, Chief Financial Officer
Facsimile: (702) 732-9465

With a copy to:

Jones Vargas
3773 Howard Hughes Parkway
Third Floor South
Las Vegas, Nevada 89109
Attention: Craig H. Norville, Esq.
Facsimile: (702) 734-2722

it being understood and agreed that each party will use reasonable efforts to
send copies of any notices to the addresses marked "With a copy to" hereinabove
set forth; provided, however, that failure to deliver such copy or copies shall
have no consequence whatsoever to the effectiveness of any notice made to the
other party. Each party may designate a change of address by notice given, as
herein provided, to the other party, at least fifteen days prior to the date
such change of address is to become effective.

        7.    Governing Law.    The terms of this Agreement shall be governed by
and construed under the laws of the State of Nevada without reference to such
State's principles of conflicts of law.

        IN WITNESS WHEREOF, Grantor has executed this Option Agreement as of the
8th day of October, 2002.

    ENDEAVOR NORTH, LLC
a Nevada limited-liability company

3

--------------------------------------------------------------------------------


 
 
By:
/s/  RAY BROWN, JR.      

--------------------------------------------------------------------------------

Manager             /s/  RAY BROWN, JR.      

--------------------------------------------------------------------------------

Member             /s/  KEVIN HOGAN      

--------------------------------------------------------------------------------

Member             /s/  CHRISTOPHER LOWDEN      

--------------------------------------------------------------------------------

Member             ARCHON CORPORATION,
a Nevada Corporation
 
 
By:
/s/  CHARLES W. SANDEFUR      

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.34

